 Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.1 Filed 09/10/21 Page 1 of 17




s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s

                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN

s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s

HBJD Corporation                                     :        Case No. 21-12115
c/o E&S Registered Agent, LLC
One SeaGate, 24th Floor                              :        Hon. _________________________
Toledo, Ohio 43604
                                                     :        COMPLAINT
and
                                                     :        Mark W. Sandretto (P74007)
JA Doyle, LLC                                                 Charles E. Hatch (P84220)
c/o Jeremiah P. O’Brien                              :        EASTMAN & SMITH LTD.
5800 Monroe Street, Building F                                One SeaGate, 24th Floor
Sylvania, Ohio 43560                                 :        P.O. Box 10032
                                                              Toledo, Ohio 43699-0032
                   Plaintiffs,                       :        Telephone: (419) 241-6000
                                                              Fax: (419) 247-1777
vs.                                                  :        E-mail: mwsandretto@eastmansmith.com
                                                                        cehatch@eastmansmith.com
Craig M. Sortor                                      :
12331 Strasburg Road                                          Attorneys for Plaintiffs HBJD
LaSalle, Michigan 48145                              :        Corporation and JA Doyle, LLC

and                                                  :

Jamie L. Sortor                                      :
12331 Strasburg Road
LaSalle, Michigan 48145                              :

                 Defendants.
s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s-s

            For their Complaint against Defendants Craig M. Sortor (“Craig Sortor”) and Jamie L.

Sortor (“Jamie Sortor”) (collectively, the “Defendants”), Plaintiffs HBJD Corporation

(“HBJD”) and JA Doyle, LLC (“JA Doyle” and together with HBJD “Plaintiffs”) state as follows:



5824221.7
 Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.2 Filed 09/10/21 Page 2 of 17




                        THE PARTIES, JURISDICTION, AND VENUE

            1.   HBJD is an Ohio corporation with its principal place of business in Lucas County,

Ohio.

            2.   JA Doyle is an Ohio limited liability company with its principal place of business

in Lucas County, Ohio. All of JA Doyle’s members are residents of the State of Ohio.

            3.   Defendants Craig Sortor and Jamie Sortor are individuals who reside and are

domiciled in Monroe County, Michigan.

            4.   This Court has original jurisdiction of claims brought under 15 U.S.C. § 1114 and

§1125.

            5.   There is complete diversity of the parties and the amount in controversy exceeds

$75,000.00 and, therefore, jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332.

                                  STATEMENT OF THE CASE

            6.   This case involves a clear breach of contract by Defendants, which escalated to

include tortious interferences and trademark infringement claims due to Defendants’ misconduct.

HBJD substantially performed its duties under a building contract between it and Defendants,

completing construction of a custom home following the date of commencement in approximately

6.9 months, which is extraordinary considering the size and finishes of the home, despite the

Defendants requesting no less than 15 change orders after the commencement date, and despite

operating in an unprecedented environment driven by COVID-19 and significant supply chain and

labor shortage challenges. Defendants took possession of the custom home built for them by HBJD

and now live in it but refuse to pay the contract price in full. Furthermore, in an attempt to leverage

a reduction of the contract price, Defendants publicly use Plaintiffs’ valuable trademarks in



                                                  2

5824221.7
 Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.3 Filed 09/10/21 Page 3 of 17




commerce to disparage Plaintiffs. Plaintiffs are left with no choice but to petition this Court for

appropriate redress.

                       FACTS COMMON TO ALL CAUSES OF ACTION

            7.   Plaintiffs incorporate by reference the allegations contained in paragraph 1 through

6, above, as if fully restated herein.

            8.   JA Doyle owns the trademarks HBJD, HOMES BY JOSH DOYLE® and the




design mark                                  (hereinafter HOMES BY JOSH DOYLE Design®)

(collectively, “Trademarks”).            HBJD is an authorized licensee, using the Trademarks in

commerce to the benefit of licensor JA Doyle. Plaintiffs have used the Trademarks in commerce

continuously since at least 2008 in connection with the custom construction of homes and related

architectural and graphic design services. The Trademarks are inherently distinctive and have

acquired distinctiveness through Plaintiffs’ extensive use and promotion in commerce.

            9.   Plaintiffs have invested substantially in the Trademarks, as evidenced by JA

Doyle’s federal trademark registrations in the U.S. Patent and Trademark Office for the word mark

HOMES BY JOSH DOYLE® (U.S. Registration No. 5,512,197) and HOMES BY JOSH DOYLE

Design® (U.S. Registration No. 5,512,218). The registrations are valid and subsisting and

constitute conclusive evidence of the validity of the marks and of JA Doyle’s ownership of and

exclusive right to use the mark for the services specified therein. In addition, JA Doyle filed an

application in the U.S. Patent and Trademark Office seeking registration for its mark HBJD (U.S.

Application Serial No. 90/018,501). True and correct copies of Plaintiff’s federal trademark

registrations and the filing receipt for its pending application are attached as Exhibit 1.
                                                    3

5824221.7
 Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.4 Filed 09/10/21 Page 4 of 17




            10.   HBJD entered into a Home Construction Contract with Defendants on or about

October 13, 2020 (the “Contract”) for the construction of a single-family residence consisting of

approximately 3,559 square feet of enclosed space located at 12331 Strasburg Road in Lasalle,

Monroe County, Michigan (“Residence”) for a total project sum amount of Four Hundred

Seventy-Five Thousand Three Hundred Sixty-Six Dollars and Zero Cents ($475,366.00). A true

and accurate copy of the Contract is attached hereto as Exhibit 2.

            11.   HBJD commenced construction on November 19, 2020, and substantially

performed under the Contract, substantially completing construction of the Residence on or about

June 15, 2021.

            12.   On or about June 15, 2021, all final change orders for the construction were issued

and Defendants’ lender completed a final inspection of the construction for determination of the

final payment.

            13.   Despite their lender’s completion, Defendants failed and refused to authorize the

final draw in payment and satisfaction of the full contract price.

            14.   A Certificate of Occupancy has not yet been issued for the Residence because the

exterior grading, which is a contractual responsibility of the Defendants pursuant to Section 6.3 of

the Contract, has not been sufficiently completed in a manner to pass inspection.

            15.   Despite the absence of a Certificate of Occupancy, Defendants moved into the

Residence and now occupy the same.

            16.   Defendants have restricted access by HBJD to the Residence since July 2021.

            17.   Defendant Craig Sortor attempted to leverage a reduction of the final Contract price

by threatening to make negative public comments about HBJD and the character of its principal



                                                   4

5824221.7
 Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.5 Filed 09/10/21 Page 5 of 17




unless HBJD agreed to provide concessions under the Contract, including a credit of no less than

$25,000.00 toward the final payment due under the Contract.

            18.   Defendant Craig Sortor partially followed through on the aforementioned threat,

creating a private Facebook group called ‘Customers of HBJD’, through which Defendant Craig

Sortor made and encouraged negative and defamatory comments about HBJD. On information and

belief, that group was set up intentionally by Defendant Craig Sortor to look like it is an officially

sanctioned advice forum created and operated by HBJD. Namely, the profile for the Facebook

group created by Defendant Craig Sortor uses the trademark HBJD and an exact replica of the logo

widely known to be associated with Plaintiffs’ business - HOMES BY JOSH DOYLE Design®.

In addition, the profile incorporates Plaintiffs’ telephone number. Thus, consumers scanning

through groups in Facebook only see elements that appear to be legitimate elements associated

with Plaintiffs’ business.

            19.   To join the afore-referenced group, a prospective member has to confirm whether

he/she is an employee or family/friend of an employee of HBJD. If the prospective member

responds affirmatively, he/she is denied membership to the group.

            20.   On information and belief, Defendant Jamie L. Sortor has acted in concert with her

spouse, Defendant Craig Sortor, in creating and administering the Facebook group known as

‘Customers of HBJD’ and is either directly infringing the Trademarks or is contributing to the

infringement of the Trademarks.

            21.   On September 2, 2021, Plaintiffs sent correspondence to Defendants objecting to

the use of the Trademarks in the Facebook group. A true and accurate copy of the September 2,

2021 letter is attached hereto as Exhibit 3. Defendants refused to cease use of the Trademarks.



                                                  5

5824221.7
 Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.6 Filed 09/10/21 Page 6 of 17




                                  COUNT I – BREACH OF CONTRACT

            22.   Plaintiffs incorporate by reference the allegations contained in paragraph 1 through

21 as if fully restated herein.

            23.   HBJD entered into the Contract with Defendants on October 14, 2020 for the

construction of the Residence for a total project sum amount of Four Hundred Seventy-Five

Thousand Three Hundred Sixty-Six Dollars and Zero Cents ($475,366.00).

            24.   HBJD substantially performed under the Contract by constructing the Residence in

accordance with the Contract and specifications agreed upon by the Parties.

            25.   Pursuant to Section 8.1 of the Contract, HBJD issued via Defendants’ lender a final

draw request in the amount of $123,595.16 in June 2021.

            26.   Despite Defendants’ lender completing its final inspection, Defendants have failed

to authorize their lender to make final payment in violation of Section 8.1 of the Contract.

            27.   As a result of issued Change Orders, the final draw under the Contract owing to

HBJD is appropriately reduced by $39,570.93 and, accordingly, Defendants owe HBJD the

outstanding sum amount of $84,024.23. True and accurate summaries of issued Change Orders are

attached hereto as Exhibit 4.

            28.   In addition, Defendants took possession of and occupied the Residence, and

continue to occupy the Residence, prior to issuing full payment of the Contract price, violating

Section 9 and Section 13.4 of the Contract.

            29.   In its letter dated September 2, 2021, in addition to objecting to the use of its

Trademarks, HBJD demanded payment of the $84,024.23 amount due under the Contract. See

Exhibit 3.



                                                   6

5824221.7
 Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.7 Filed 09/10/21 Page 7 of 17




            30.   Despite HBJD’s demand, Defendants have failed and refused to pay the amount

due under the Contract.

            31.   HBJD has suffered damages in the amount of at least $84,024.23 as a result of

Defendants’ breaches of the Contract, including their failure to pay the amounts due under the

Contract.

                                COUNT II – PROMISSORY ESTOPPEL

            32.   Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 31 above, as if fully restated herein.

            33.   HBJD hereby brings this claim under Fed.R.Civ.P. 8(d) and/or MCR

2.111(A)(2)(a) in the alternative to its claim for breach of contract.

            34.   On October 14, 2020, Defendants agreed to compensate HBJD in the amount of

$475,366.00 for HBJD’s services in constructing the Residence.

            35.   Defendants should have reasonably expected that their promise of compensation

would induce HBJD to construct the Residence.

            36.   HBJD reasonably relied upon Defendants’ representations of compensation which,

in fact, induced HBJD to construct the Residence.

            37.   HBJD, in reasonable reliance upon Defendants’ representations, substantially

performed and completed the construction of the Residence.

            38.   Defendants failed to compensate HBJD for the full amount originally promised.

            39.   Defendants unjustly occupied the Residence, despite their failure to fully

compensate Plaintiff.

            40.   HBJD has suffered damages in the amount of at least $84,024.23 as a result of

Defendants’ failure to pay the amounts promised to HBJD.

                                                  7

5824221.7
 Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.8 Filed 09/10/21 Page 8 of 17




                                    COUNT III – UNJUST ENRICHMENT

            41. Plaintiffs incorporate by reference the allegations contained in paragraphs 1 through

40, above, as if fully restated herein.

            42. On October 14, 2020, Defendants agreed to compensate HBJD in the amount of

$475,366.00 for HBJD’s services in constructing the Residence.

            43. HBJD, in reasonable reliance upon Defendants’ representations, substantially

performed and completed the construction of the Residence.

            44. Defendants failed to compensate HBJD for the full amount originally promised.

            45. Defendants unjustly occupied the Residence, despite their failure to fully compensate

HBJD.

            46. Defendants have retained the benefit of occupying the Residence, constructed by

HBJD, while retaining the outstanding amount owed in the amount of at least $84,024.23.

            47. Defendants have been unjustly enriched as a result of their occupation of the Residence,

despite their continued retention of the outstanding amount owed to HBJD and has caused

substantial inequity to HBJD.

                                COUNT IV – DECLARATORY JUDGMENT

            48.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 47, above, as if fully restated herein.

            49.    Pursuant to Section 13.4 of the Contract, Defendants were bound to the following

provisions pertaining to the completion and inspection of the Residence:




                                                     8

5824221.7
 Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.9 Filed 09/10/21 Page 9 of 17




            50.   HBJD complied with Section 13.4 of the Contract and communicated to Defendants

that construction of the Residence was completed.

            51.   Beginning in late March 2021, Defendants began providing HBJD with “punch list”

items.

            52.   Defendants have taken possession of and have commenced occupancy of the

Residence prior to completion of an agreed upon “punch list” and without the express written

authorization of HBJD, and without full payment of the Contract Price, contrary to Section 13.4

of the Contract.

            53.   Pursuant to Section 13.4 of the Contract, Defendants’ failure to provide HBJD with

a completed written list of incomplete work and/or defects within ten (10) days of HBJD’s notice

of completion constitutes Defendants’ approval and acceptance of the Residence as fully

completed.

            54.   In addition to Defendants’ breach of Section 13.4 of the Contract, Defendants

breached Section 9.3 of the Contract, which provides:




                                                  9

5824221.7
Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.10 Filed 09/10/21 Page 10 of 17




            55.    Defendants occupied and/or have moved personal property into the Residence prior

to providing HBJD with the total Contract Price, despite HBJD’s final draw request.

            56.    Defendants occupied and/or have moved personal property into the Residence

without HBJD’s express authorization.

            57.    In accordance with the express terms of Section 9.3 of the Contract, Defendants’

possession and occupation of the Residence without making full payment of the Contract Price,

“constitute[s] complete acceptance” of the Residence by Owner.

            58.    Despite Defendants’ acceptance of the Residence pursuant to the express terms of

the Contract, HBJD continued in good faith to coordinate inspection and/or completion of

Defendants’ “punch list” items. Defendants, however, have denied HBJD access to the Residence

to inspect or complete any “punch list” items.

            59.    There is an actual controversy among the parties regarding their rights and

obligations under the Contract and HBJD is entitled to an Order declaring that:

                   a.     Defendants were required to submit a complete list of all incomplete work

            and/or defects to HBJD in accordance with Section 13.4 of the Contract;

                   b.     Defendants were not entitled to occupy the Residence without payment of

            the amounts due under the Contract;

                   c.     Defendants’ occupancy of the Residence prior to paying the total Contract

            Price constitutes Defendants’ complete acceptance of the Residence; and

                                                   10

5824221.7
Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.11 Filed 09/10/21 Page 11 of 17




                   d.      HBJD is relieved of any obligation to provide the warranty specified in

            Paragraph 17 of the Contract as a result of Defendants’ breach of Section 9.3.

                                  COUNT V – BREACH OF CONTRACT
                               (As to Craig Sortor Only, Liquidated Damages)

            60.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 59, above, as if fully restated herein.

            61.    Pursuant to Section 15 of the Contract, Defendants were subject to a non-

disparagement agreement in which Defendants agreed to refrain from making disparaging

statements about HBJD that “defame, harm, disparage, or otherwise adversely affect the

reputation” of HBJD.

            62.    After Defendants entered into the Contract and the accompanying non-

disparagement agreement, Defendant Craig Sortor threatened to make disparaging comments

about HBJD and its principal publicly, in an effort to obtain monetary credits and other concessions

from HBJD under the Contract.

            63.    Additionally, after Defendants entered into the Contract, Defendant Craig Sortor

created and administered a private Facebook group using an exact replica of HBJD’s HOMES BY

JOSH DOYLE Design® trademark and Plaintiff’s phone number to lure Plaintiff’s customers and

prospective customers to the group. True and accurate copies of the Facebook group, created and

administered by Craig Sortor, are attached hereto as Composite Exhibit 5.

            64.    Defendant Craig Sortor created and used the Facebook group to defame, harm, and

disparage HBJD’s reputation, providing a forum for others to criticize HJBD, and attempting to

dissuade consumers from using HBJD’s services.




                                                    11

5824221.7
Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.12 Filed 09/10/21 Page 12 of 17




            65.   Pursuant to Section 15 of the Contract, the parties agreed that any violations of the

non-disparagement agreement would result in $5,000.00 per violation of said provision.

            66.   Defendant Craig Sortor violated Section 15 of the Contract when he created and

administered the Facebook group containing negative and disparaging comments regarding HBJD.

            67.   Defendant Craig Sortor violated Section 15 of the Contract when he posted or

otherwise communicated statements that had a defamatory, harmful, or disparaging effect upon

HBJD’s reputation.

            68.   As a result of Craig Sortor’s breach of the Contract, HBJD is entitled to said

liquidated damages in the amount of $5,000.00 per violation of Section 15 of the Contract.

                   COUNT VI – TORTIOUS INTERFERENCE WITH A BUSINESS
                                    RELATIONSHIP
                                (As to Craig Sortor Only)

            69.   Plaintiffs incorporate by reference the allegations contained in paragraph 1 through

68, above, as if fully restated herein.

            70.   Defendant Craig Sortor created and administered a private Facebook group using

an exact replica of the marks HOMES BY JOSH DOYLE Design® and HBJD, as well as

Plaintiffs’ phone number to lure HBJD’s customers and prospective customers to the group. See

Composite Exhibit 5.

            71.   Defendant Craig Sortor used the Facebook group to defame, harm, and disparage

HBJD’s reputation.

            72.   A valid expected business relationship existed among Plaintiffs and at least one

customer in the Facebook group, created and administered by Defendant Craig Sortor, as there

was a reasonable likelihood of business relationship based upon communications between the

same.

                                                   12

5824221.7
Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.13 Filed 09/10/21 Page 13 of 17




            73.   Defendant Craig Sortor had knowledge of the expected relationship between HBJD

and the expected customer.

            74.   By and through his Facebook group, Defendant Craig Sortor intentionally

interfered with the expected business relationship of the customer and HBJD by spreading negative

and disparaging commentary.

            75.   As a result of Defendant Craig Sortor’s actions in regard to the Facebook group,

the customer terminated the expected relationship with HBJD.

            76.   HBJD’s loss of the expected business relationship has caused Plaintiffs to suffer

future damages in an amount to be determined at trial.

                             CLAIM VII – TRADEMARK INFRINGMENT
                                  (Lanham Act, 15 U.S.C. § 1114)

            77.   Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 76, above, as if fully restated herein.

            78.   The Trademarks owned by JA Doyle are valid, including the federally registered

trademarks HOMES BY JOSH DOYLE® and HOMES BY JOSH DOYLE Design® and the

common law mark HBJD, which is pending federal registration.

            79.   Defendants use exact replicas of the Trademarks in commerce, which causes a

likelihood of confusion.

            80.   Plaintiffs objected and asked Defendants to cease use of the Trademarks.

Defendants refuse and continue to use the Trademarks today. See Exhibit 3.

            81.   Defendants’ unauthorized use of the Trademarks constitutes trademark

infringement in violation of 15 U.S.C. § 1114(1)(a).




                                                  13

5824221.7
Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.14 Filed 09/10/21 Page 14 of 17




            82.   As a result of Defendants’ conduct, Plaintiffs have suffered damages in an amount

to be determined at trial. Defendants’ conduct is willful, entitling Plaintiffs to treble damages

under 15 U.S.C. § 1117(a).

            83.   The willful and intentional nature of Defendants’ infringement makes this an

exceptional case pursuant to 15 U.S.C. § 1117(a), entitling Plaintiffs to a recovery of its attorney

fees.

            84.   As a result of Defendants’ conduct, Plaintiffs have suffered irreparable injury to the

reputation and goodwill of Plaintiffs’ custom homebuilding business. Plaintiffs will continue to

suffer such irreparable injury until this Court enjoins Defendants’ misconduct. Wherefore,

Plaintiffs are without an adequate remedy at law.

                             CLAIM VIII – TRADEMARK INFRINGMENT
                                   (Lanham Act, 15 U.S.C. § 1125)

            85.   Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 84, above, as if fully restated herein.

            86.   Defendants’ conduct constitutes unfair competition with Plaintiffs in violation of

15 U.S.C. § 1125(a).

            87.   As a result of Defendants’ conduct, Plaintiffs have suffered irreparable injury to the

reputation and goodwill of Plaintiffs’ custom homebuilding business. Plaintiffs will continue to

suffer such irreparable injury until this Court enjoins Defendants’ misconduct. Wherefore,

Plaintiffs are without an adequate remedy at law.

                      CLAIM IX – MICHIGAN CONSUMER PROTECTION ACT
                                  (M.C.L. 445.903 et seq.)

            88.   Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 87, above, as if fully restated herein.

                                                   14

5824221.7
Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.15 Filed 09/10/21 Page 15 of 17




            89.      Defendants violated the Michigan Consumer Protection Act (“MCPA”), Michigan

Compiled Laws Sec. 445.903, et seq., by causing a probability of confusion or misunderstanding

as to the source, sponsorship, approval, or certification of services, namely an online forum

purporting to offer advice on homebuilding services.

            90.      As a result of Defendants’ violation of the MCPA, Plaintiffs are entitled to an order

enjoining Defendants from continuing to violate the MCPA and to statutory damages, actual

damages in an amount to be proven with specificity at trial, and for their reasonable attorney’s

fees.

                  CLAIM X – COMMON LAW UNFAIR COMPETITION AND TRADEMARK
                                     INFRINGMENT

            91.      Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 90, above, as if fully restated herein.

            92.      Defendants’ wrongful actions and activities constitute unfair competition and an

infringement of Plaintiff’s common law trademark rights in the Trademarks within the State of

Michigan in violation of Michigan law.

            93.      As a result of Defendants’ conduct, Plaintiffs have suffered irreparable injury to the

reputation and goodwill of Plaintiffs’ custom homebuilding business. Plaintiffs will continue to

suffer such irreparable injury until this Court enjoins Defendants’ misconduct. Wherefore,

Plaintiffs are without an adequate remedy at law.

             WHEREFORE, Plaintiffs pray that the Court enter judgment in its favor and against

Defendants as follows:

            i.       For compensatory damages in an amount exceeding $75,000.00;
            ii.      For a judgment declaring and decreeing that:


                                                      15

5824221.7
Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.16 Filed 09/10/21 Page 16 of 17




                    a. Defendants’ failure to provide HBJD with a completed written list of
                       incomplete work and/or defects within ten (10) days following their receipt of
                       communication that construction is complete constitutes Defendants’ approval
                       and acceptance of the Residence as fully completed;
                    b. Defendants’ occupancy of the Residence prior to paying the total Contract Price
                       constitutes Defendants’ complete acceptance of the work specified under the
                       Contract; and
                    c. HBJD is relieved of any further obligation under the warranty provided for in
                       Paragraph 17 of the Contract.
            iii.    For temporary, preliminary, and permanent injunctive relief with respect to Craig
                    Sortor’s infringement upon JA Doyle’s registered trademarks;
            iv.     For injunctive relief, statutory damages and actual damages under M.C.L. 445.911
                    pertaining to Defendant Craig Sortor’s violation of M.C.L. 445.903;
            v.      For pre-judgment interest and post-judgment interest along with the costs, litigation
                    expenses, and reasonable attorneys’ fees incurred herein;
            vi.     For compensatory damages, pursuant to 15 U.S.C. § 1117(a), in a sum to be
                    determined at trial;
            vii.    That damages be increased to the maximum of three times the compensatory
                    damage, pursuant to 15 U.S.C. § 1117(a), due to the willful, intentional, and
                    deliberate nature of the infringement;
            viii.   A permanent injunction restraining Defendant Craig Sortor, his agents, servants,
                    employees, successors and assigns and all others in concert and privity with him
                    from using the marks HOMES BY JOSH DOYLE, HOMES BY JOSH DOYLE
                    Design, HBJD, or any mark that is confusingly similar to JA Doyle’s marks, in
                    connection with the purported offering of online advice forums; and
            ix.     For such other and further relief as the Court deems just and equitable.




                                                     16

5824221.7
Case 2:21-cv-12115-GAD-KGA ECF No. 1, PageID.17 Filed 09/10/21 Page 17 of 17




                                          Respectfully submitted,

                                          EASTMAN & SMITH LTD.

                                          /s/ Mark W. Sandretto
                                          Mark W. Sandretto (P74007)
                                          Charles E. Hatch (P84220)
                                          One SeaGate, 24th Floor
                                          P.O. Box 10032
                                          Toledo, Ohio 43699-0032
                                          Telephone: (419) 241-6000
                                          Fax: (419) 247-1777
                                          E-mail: mwsandretto@eastmansmith.com
                                                   cehatch@eastmansmith.com

                                          Attorneys for Plaintiffs
                                          HBJD Corporation and
                                          JA Doyle, LLC




                                     17

5824221.7
